
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.04(e)


AMENDMENT NO. 5
TO THE
CALIFORNIA COASTAL COMMUNITIES RETIREMENT PLAN

        The California Coastal Communities Retirement Plan ("Plan") hereby is
amended as follows:

1.    In order to reference Roth IRAs and to consolidate other changes,
Section 3.12(b) (Eligible Retirement Plan) is amended in its entirety to read as
follows:

        An Eligible Retirement Plan is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the Distributee's
Eligible Rollover Distribution. An Eligible Retirement Plan also includes an
annuity contract described in Code Section 403(b) and an eligible plan under
Code Section 457(b) that is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, provided the plan agrees to separately account for amounts transferred
into such plan from this Plan. To the extent provided in Section 824 of the
Pension Protection Act of 2006, an Eligible Retirement Plan also includes a Roth
IRA.

2.    In order to document new regulations under Internal Revenue Code
Section 415, Article VI (Certain Limitations on Benefits) is replaced, in its
entirety, with the attached Appendix B (Limitations on Benefits).

3.    In order to document a requirement of the Heroes Earnings Assistance and
Relief Tax Act of 2008, Section 10.17 of the Plan is amended in its entirety to
read as follows:

        Notwithstanding any provision in this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided to the extent required by Code Section 414(u). If a
Participant dies on or after January 1, 2007, while performing qualified
military service (as defined in Code Section 414(u)), the survivors of that
Participant are entitled, to the extent required by Code Section 401(a)(37), to
any additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan had the Participant resumed
and then terminated employment on account of death.

        IN WITNESS WHEREOF, California Coastal Communities, Inc. has caused this
Amendment to be executed this 19th day of December, 2008.

By:   /s/ S.G.Sciutto


--------------------------------------------------------------------------------

   
Title:
 
Sr. Vice President / CFO


--------------------------------------------------------------------------------


 
 

1

--------------------------------------------------------------------------------



APPENDIX B
LIMITATIONS ON BENEFITS

        This Appendix applies to a Participant's Accrued Benefit derived from
Employer contributions in Limitation Years (as defined below) beginning on or
after January 1, 2008, except as otherwise provided. The application of the
provisions of this Appendix will not cause the Maximum Permissible Benefit (as
defined below) for any Participant to be less than the Participant's accrued
benefit under all the defined benefit plans of the Employer or a Previous
Employer as of the end of the last Limitation Year beginning before January 1,
2008, under provisions of the plans that were both adopted and in effect before
April 5, 2007.

        1.01    General Rule.    The Annual Benefit otherwise payable to a
Participant under the Plan at any time will not exceed the Maximum Permissible
Benefit. If the benefit the Participant would otherwise accrue in a Limitation
Year would produce an Annual Benefit in excess of the Maximum Permissible
Benefit, the benefit will be limited (or the rate of accrual reduced) to a
benefit that does not exceed the Maximum Permissible Benefit. If the Participant
is, or has ever been, a participant in another qualified defined benefit plan
(without regard to whether the plan has been terminated) maintained by the
Employer or a Previous Employer, the sum of the Participant's Annual Benefits
from all such plans may not exceed the Maximum Permissible Benefit.

        1.02    Annual Benefit.    Annual Benefit means a benefit payable
annually in the form of a straight life annuity. Except as provided below, where
a benefit is payable in a form other than a straight life annuity, the benefit
will be adjusted to an actuarially equivalent straight life annuity that begins
at the same time as such other form of benefit and is payable on the first day
of each month, before applying the limitations of this Appendix. For a
Participant who has or will have distributions commencing at more than one
Annuity Starting Date, the Annual Benefit will be determined as of each such
Annuity Starting Date (and will satisfy the limitations of this Appendix as of
each such date), actuarially adjusting for past and future distributions of
benefits commencing at the other Annuity Starting Dates. For this purpose, the
determination of whether a new Annuity Starting Date has occurred will be made
without regard to Regulation 1.401(a)-20, Q&A 10(d), and with regard to
Regulations 1.415(b)-1(b)(1)(iii)(B) and (C).

        (a)    Actuarial Adjustment.    No actuarial adjustment to the benefit
will be made for (i) survivor benefits payable to a surviving Spouse under a
qualified joint and survivor annuity to the extent such benefits would not be
payable if the Participant's benefit were paid in another form; (ii) benefits
that are not directly related to retirement benefits (such as a qualified
disability benefit, preretirement incidental death benefits, and post-retirement
medical benefits); or (iii) the inclusion in the form of benefit of an automatic
benefit increase feature; provided the form of benefit is not subject to Code
Section 417(e)(3) and would otherwise satisfy the limitations of this Appendix,
and the amount payable under the form of benefit in any Limitation Year will not
exceed the limits of this Appendix applicable at the Annuity Starting Date.

        (b)    Determination.    The determination of the Annual Benefit will
take into account social security supplements described in Code
Section 411(a)(9) and benefits transferred from another defined benefit plan,
other than transfers of distributable benefits pursuant to
Regulation 1.411(d)-4, Q&A-3(c), but will disregard benefits attributable to
Employee Contributions or rollover contributions.

        (c)    Actuarial Equivalence.    The determination of actuarial
equivalence of forms of benefit other than a straight life annuity will be made
in accordance with paragraph (1) or paragraph (2), below:

        (1)    Benefit Forms Not Subject to Code Section 417(e)(3).    For
Limitation Years beginning on or after January 1, 2008, the actuarially
equivalent straight life annuity is equal to the greater of (1) the annual
amount of the straight life annuity (if any) payable to the Participant under
the Plan commencing at the same Annuity Starting Date as the Participant's form
of benefit; and

B-1

--------------------------------------------------------------------------------



(2) the annual amount of the straight life annuity commencing at the same
Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit, computed using a 5 percent interest rate
assumption and the Applicable Mortality Table for that Annuity Starting Date.

        (2)    Benefit Forms Subject to Code Section 417(e)(3).    If the
Annuity Starting Date of the Participant's form of benefit is in a Plan Year
beginning after 2005, the actuarially equivalent straight life annuity is equal
to the greatest of (I) the annual amount of the straight life annuity commencing
at the same Annuity Starting Date that has the same actuarial present value as
the Participant's form of benefit, computed using a 71/2% interest rate and the
1984 Unisex Pension Table; (II) the annual amount of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant's form of benefit, computed using a 5.5 percent
interest rate assumption and the Applicable Mortality Table; and (III) the
annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit, computed using the Applicable Interest Rate and the Applicable
Mortality Table, divided by 1.05.

        (3)    Applicable Interest Rate.    Applicable Interest Rate means the
applicable interest rate within the meaning of Code Section 417(e) in effect for
the third month ("Lookback Month") preceding the first day of the Plan Year
("Stability Period") for which the calculation is to be performed.

        (4)    Applicable Mortality Table.    Applicable Mortality Table means
the applicable mortality table within the meaning of Code Section 417(e).

        1.03    Remuneration.    Remuneration for a Limitation Year, for
purposes of this Appendix, is the compensation (within the meaning of Code
Section 415(c)(3)) actually paid or made available during such Limitation Year.
Remuneration for a Limitation Year will include amounts earned but not paid
during the Limitation Year solely because of the timing of pay periods and pay
dates, provided the amounts are paid during the first few weeks of the next
Limitation Year. For Limitation Years beginning on or after January 1, 2008,
Remuneration for a Limitation Year also will include compensation paid by the
later of 21/2 months after an employee's termination of employment or the end of
the Limitation Year that includes the date of the employee's termination of
employment, if:

        (a)    Regular.    The payment is regular compensation and, absent
termination of employment, the payments would have been paid to the employee
while the employee continued in employment with the Employer; or,

        (b)    Leave.    The payment is for unused accrued bona fide sick,
vacation or other leave that the employee would have been able to use if
employment had continued; or

        (c)    Nonqualified Plan.    The payment is received by the employee
pursuant to a nonqualified unfunded deferred compensation plan and would have
been paid at the same time if employment had continued, but only to the extent
includible in gross income.

        (d)    Exclusions.    Any payments not described above will not be
considered Remuneration if paid after termination of employment, even if paid by
the later of 21/2 months after the date of termination of employment or the end
of the Limitation Year that includes the date of termination of employment,
except, (a) if an individual who does not currently perform services for the
Employer by reason of qualified military service (within the meaning of Code
Section 414(u)(1)) to the extent these payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service; or
(b) if compensation paid to a Participant who is permanently and totally
disabled, as defined in Code Section 22(e)(3), provided salary continuation
applies to all Participants who are permanently and

B-2

--------------------------------------------------------------------------------




totally disabled for a fixed or determinable period, or the Participant was not
a Highly Compensated Employee immediately before becoming disabled.

        (e)    Back Pay.    Back pay, within the meaning of
Regulation 1.415(c)-2(g)(8), will be treated as Remuneration for the Limitation
Year to which the back pay relates to the extent the back pay represents
compensation that would otherwise be included under this definition.

        (f)    Deferrals.    For Limitation Years beginning after December 31,
1997, Remuneration paid or made available during such Limitation Year includes
amounts that would otherwise be included in Remuneration but for an election
under Code Sections 125(a), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b).

        (g)    Transportation Fringe.    For Limitation Years beginning after
December 31, 2000, Remuneration also includes elective amounts that are not
includible in the gross income of the employee by reason of Code
Section 132(f)(4).

        (h)    Deemed Remuneration.    For Limitation Years beginning after
December 31, 2001, Remuneration includes deemed Code Section 125 compensation.
Deemed Code Section 125 compensation is an amount that is excludable under Code
Section 106 that is not available to a Participant in cash in lieu of group
health coverage under a Code Section 125 arrangement solely because the
Participant is unable to certify that he or she has other health coverage.
Amounts are deemed Code Section 125 compensation only if the Employer does not
request or otherwise collect information regarding the Participant's other
health coverage as part of the enrollment process for the health plan.

        1.04    Limitation.    Defined Benefit Remuneration Limitation means
100 percent of a Participant's High Three-Year Average Remuneration, payable in
the form of a straight life annuity.

        (a)    Automatic Adjustment.    In the case of a Participant who has had
a termination of employment, the Defined Benefit Remuneration Limitation
applicable to the Participant in any Limitation Year beginning after the date of
termination of employment will be automatically adjusted.

        (b)    Rehire.    In the case of a Participant who is rehired after a
termination of employment, the Defined Benefit Remuneration Limitation is the
greater of 100 percent of the Participant's High Three-Year Average
Remuneration, as determined prior to the termination of employment, or
100 percent of the Participant's High Three-Year Average Remuneration, as
determined after the termination of employment.

        1.05    Defined Benefit Dollar Limitation.    Effective for Limitation
Years ending after December 31, 2001, the Defined Benefit Dollar Limitation is
$160,000, automatically adjusted under Code Section 415(d), effective January 1
of each year and available in the form of a straight life annuity. In the case
of a Participant who has had a termination of employment, the Defined Benefit
Dollar Limitation applicable to the Participant in any Limitation Year beginning
after the date of termination of employment will be automatically adjusted
pursuant to Code Section 415(d).

        1.06    Employer.    Employer means, for purposes of this Appendix, the
Company and its affiliated companies determined with the adjustment required by
Code Section 415(h).

        1.07    Average.    High Three-Year Average Remuneration means the
average Remuneration for the three consecutive years of service (or, if the
Participant has less than three consecutive years of service, the Participant's
longest consecutive period of service, including fractions of years, but not
less than one year) with the Employer that produces the highest average. A year
of service with the Employer is the 12-consecutive month period defined below,
in this Appendix. In the case of a Participant who is rehired by the Employer
after a termination of employment, the Participant's High Three-Year Average
Remuneration will be calculated by excluding all years for which the Participant
performs no services for and receives no Remuneration from the Employer (the
break period) and by treating the years

B-3

--------------------------------------------------------------------------------




immediately preceding and following the break period as consecutive. To the
extent required by applicable law, a Participant's Remuneration for a year of
service will not include Remuneration in excess of the limitation under Code
Section 401(a)(17) that is in effect for the calendar year in which such year of
service begins.

        1.08    Limitation Year.    Limitation Year means the calendar year.

        1.09    Maximum.    Maximum Permissible Benefit means the lesser of the
Defined Benefit Dollar Limitation or the Defined Benefit Remuneration Limitation
(both adjusted where required, as provided below).

        (a)    Adjustment for Less Than 10 Years of Participation or
Service.    If the Participant has less than 10 years of participation in the
Plan, the Defined Benefit Dollar Limitation will be multiplied by a fraction—(i)
the numerator of which is the number of years (or part thereof, but not less
than one year) of participation in the Plan, and (ii) the denominator of which
is 10. In the case of a Participant who has less than ten Years of Service with
the Employer, the Defined Benefit Remuneration Limitation will be multiplied by
a fraction—(i) the numerator of which is the number of Years (or part thereof,
but not less than one year) of Service with the Employer, and (ii) the
denominator of which is 10. The Defined Benefit Dollar Limitation will be
adjusted if the Annuity Starting Date of the Participant's benefit is before age
62 or after age 65.

        (b)    Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement Before Age 62.    

        (1)    Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 62 and the Age of Benefit Commencement.    If the Annuity
Starting Date for the Participant's benefit is prior to age 62 and occurs in a
Limitation Year beginning on or after January 1, 2008, and the Plan does not
have an immediately commencing straight life annuity payable at both age 62 and
the age of benefit commencement, the Defined Benefit Dollar Limitation for the
Participant's Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant's Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted for years of participation less than 10, if required) with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table for the Annuity Starting Date (and expressing the
Participant's age based on completed calendar months as of the Annuity Starting
Date).

        (2)    Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement.    If the Annuity Starting Date
for the Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after January 1, 2008, and the Plan has an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
Annuity Starting Date is the lesser of the limitation determined under
paragraph (1), immediately above, and the Defined Benefit Dollar Limitation
(adjusted for years of participation less than 10, if required) multiplied by
the ratio of the annual amount of the immediately commencing straight life
annuity under the Plan at the Participant's Annuity Starting Date to the annual
amount of the immediately commencing straight life annuity under the Plan at age
62, both determined without applying the limitations of this Appendix.

        (c)    Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement After Age 65.    

        (1)    Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 65 and the Age of Benefit Commencement.    If the Annuity
Starting Date for the Participant's benefit is after age 65 and occurs in a
Limitation Year beginning on or after January 1, 2008, and the Plan does not
have an immediately commencing straight life annuity payable at both age 65 and
the age of benefit commencement, the Defined Benefit Dollar Limitation at the
Participant's Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life

B-4

--------------------------------------------------------------------------------



annuity commencing at the Participant's Annuity Starting Date that is the
actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted for
years of participation less than 10, if required), with actuarial equivalence
computed using a 5 percent interest rate assumption and the Applicable Mortality
Table for that Annuity Starting Date (and expressing the Participant's age based
on completed calendar months as of the Annuity Starting Date).

        (2)    Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement.    If the Annuity Starting Date
for the Participant's benefit is after age 65 and occurs in a Limitation Year
beginning on or after January 1, 2008, and the Plan has an immediately
commencing straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant's Annuity
Starting Date is the lesser of the limitation determined in paragraph (1),
immediately above, and the Defined Benefit Dollar Limitation (adjusted for years
of participation less than 10, if required) multiplied by the ratio of the
annual amount of the adjusted immediately commencing straight life annuity under
the Plan at the Participant's Annuity Starting Date to the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at age 65,
both determined without applying the limitations of this Appendix. For this
purpose, the adjusted immediately commencing straight life annuity under the
Plan at the Participant's Annuity Starting Date is the annual amount of such
annuity payable to the Participant, computed disregarding the Participant's
accruals after age 65 but including actuarial adjustments even if those
actuarial adjustments are used to offset accruals; and the adjusted immediately
commencing straight life annuity under the Plan at age 65 is the annual amount
of such annuity that would be payable under the Plan to a hypothetical
Participant who is age 65 and has the same accrued benefit as the Participant.

        (d)    No Adjustment.    Notwithstanding (b) or (c) immediately above,
no adjustment will be made to the Defined Benefit Dollar Limitation to reflect
the probability of a Participant's death between the Annuity Starting Date and
age 62, or between age 65 and the Annuity Starting Date, as applicable, if
benefits are not forfeited upon the death of the Participant prior to the
Annuity Starting Date. To the extent benefits are forfeited upon death before
the Annuity Starting Date, such an adjustment will be made. For this purpose, no
forfeiture will be treated as occurring upon the Participant's death if the Plan
does not charge Participants for providing a qualified preretirement survivor
annuity, as defined in Code Section 417(c) upon the Participant's death.

        (e)    Minimum Benefit Permitted.    Notwithstanding anything in this
Appendix to the contrary, the benefit otherwise accrued or payable to a
Participant under this Plan will be deemed not to exceed the Maximum Permissible
Benefit if:

        (1)    $10,000.    The retirement benefits payable for a Limitation Year
under any form of benefit with respect to such Participant under this Plan and
under all other defined benefit plans (without regard to whether a plan has been
terminated) ever maintained by the Employer do not exceed $10,000 multiplied by
a fraction—(I) the numerator of which is the Participant's number of Years (or
part thereof, but not less than one year) of Service (not to exceed 10) with the
Employer, and (II) the denominator of which is 10; and

        (2)    No Defined Contribution Plan.    The Employer (or a Previous
Employer) has not at any time maintained a defined contribution plan in which
the Participant participated (for this purpose, mandatory Employee Contributions
under a defined benefit plan, individual medical accounts under § Code
Section 401(h), and accounts for postretirement medical benefits established
under § 419A(d)(1) are not considered a separate defined contribution plan).

        1.10    Previous Employer.    For purposes of this Appendix, if the
Employer maintains a plan that provides a benefit the Participant accrued while
performing services for a former Employer, the former Employer is a Previous
Employer with respect to the Participant in the plan. A former entity that
antedates the Employer is also a Previous Employer with respect to a Participant
if, under the facts and

B-5

--------------------------------------------------------------------------------



circumstances, the Employer constitutes a continuation of all or a portion of
the trade or business of the former entity.

        1.11    Year of Participation.    The Participant will be credited with
a Year of Participation (computed to fractional parts of a year) for each
accrual computation period for which the following conditions are met: (1) the
Participant is credited with at least the number of hours of service (or period
of service) for benefit accrual purposes, required under the terms of the plan
in order to accrue a benefit for the accrual computation period, and (2) the
Participant is included as a Participant under the eligibility provisions of the
plan for at least one day of the accrual computation period. If these two
conditions are met, the portion of a year of participation credited to the
Participant will equal the amount of benefit accrual service credited to the
Participant for such accrual computation period. A Participant who is
permanently and totally disabled within the meaning of Code
Section 415(c)(3)(C)(i) for an accrual computation period will receive a Year of
Participation with respect to that period. In no event will more than one Year
of Participation be credited for any 12-month period.

        1.12    Year of Service.    For purposes of determining a Participant's
High Three-Year Average Remuneration, the Participant will be credited with a
Year of Service (computed to fractional parts of a year) for each accrual
computation period for which the Participant is credited with at least the
number of hours of service (or period of service) for benefit accrual purposes,
required under the terms of the Plan in order to accrue a benefit for the
accrual computation period, taking into account only service with the Employer
or a Previous Employer.

B-6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.04(e)

